Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 9 recites the limitation " the sensors comprise at least one of electromagnetic sensors ". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim 15 comprises the same limitation of the claim 12 and claim 15 is dependent on the claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 

Objection

See Superguide v. DirectTV, Federal Circuit 02-1561, where the limitation “first means for storing at least one of a desired program start time, a desired program end time, a desired program service, and a desired program type” was interpreted as a conjunctive list.  “A common treatise on grammar teaches that “an article of a preposition applying to all the members of the series must either be used only before the first term or else be repeated before each term.” Willaim Strunk, Jr. & E. B. White, The Elements of Style 27 (4th ed. 2000). Thus, “[i]n spring, summer, or winter” means “in spring, in summer, or in winter.” Id. Applying this grammatical principle here, the phrase “at least one of” modifies each member of the list, i.e., each category in the list. Therefore, the district court correctly interpreted this phrase as requiring that the user select at least one value for each category; that is, at least one of a desired program start time, at least one of a desired program end time, at least one of a desired program service, and at least one of a desired program type.”
Examiner’s Note
The claims contain multiple recitations of claimed aggregate features. The claims 1-4, 5-18, 20 and 22 which recites “at least one of…and”.  
One example is claims 1 and 14  which recites “of a tilt, a lean, a shift, a rotation, a slide, a position, a movement, and a rotation of the at least one object or to determine a and a rotation of the at least one object.”, other example is claim 8 recites “at least one of a center of mass, a center of gravity, a change in the center of mass, and a change in the center of gravity of the object.”
The guidance from the courts is that the combination of “at least one of” and a conjunctive list of items delineated with and is interpreted as requiring at least one of each element in the list. See Superguide v. DirectTV, Federal Circuit 02-1561.  So for the purpose of the examination ALL three of the property/status items must be determined.  Any invention only including any 2 of the 3 listed items would be patentably distinct. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 5-8, 10, 12-15, 17, 18 and 21- 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (US Pub.2018/0147478).

Regarding Claim 1, Wood disclose an apparatus comprising:

       a portion of the apparatus configured to hold at least one object (Fig.1-4; para [0029], where a skateboard including a deck 101 to receive the feet of a rider);
at least one sensor attached to the portion of the apparatus (Fig. 2, # 114, 110, 112, para [0046], where balance position sensor 114 may include a combined microelectromechanical systems (MEMS) inertial sensor, such as a six-axis rate gyro and accelerometer.  In some examples, sensor 114 is configured to provide a measurement of the position (inclination and inertial movement) of the entire vehicle 100), the sensor configured to detect a change or perturbation of at least one parameter relating to the at least one object (Fig. 9, para [0029], where by strain gauge 110,112 sensing of the rider's weight as to not activate when there is no rider on the skateboard deck 101 and only when the inertial sensors 114 determine a substantially level 
vehicle 100); and

      a computational device configured to determine at least one of a tilt, a lean, a shift, a rotation, a slide, a position, a movement, and a rotation of the at least one object or to determine a change in at least one of a tilt, a lean, a shift, a rotation, a slide, a position, a movement, and a rotation of the at least one object based on the change or perturbation detected by the sensor (Figures 10-13, para[0031]- [0035], where strain skateboard and rider determined by using the strain gauge(s) to sense the center of gravity (CG) of the rider… CG is sensed toward the forward truck the desired speed will be incremented faster in the speed controller loop and further the rider would lean forward to accelerate (increase velocity), lean back to slow down (decrease velocity) until zero speed is reached).

Regarding Claim 2, Wood disclose the apparatus of claim 1, wherein the at least one parameter comprises at least one of a weight, a force, a tension, or a stress generated by the at least one object (Fig. 9, para [0029], where by strain gauge 110,112 sensing of the rider's weight as to not activate when there is no rider on the skateboard deck 101 and only when the inertial sensors 114 determine a substantially level vehicle 100).

Regarding Claim 3, Wood disclose the apparatus of claim 2, wherein the at least one object comprises at least one of a user, a rider, or a payload (para [0029], where q skateboard (FIG. 1-4) including a deck 101 to receive the feet of a rider).

Regarding Claim 5,  Wood disclose the apparatus of claim 2, wherein the computational device is further configured to use the detected or measured movement or perturbation to determine at least one of a center of mass, a center of gravity, a change in the center of mass, and a change in the center of gravity of the object (para [0029], where a first strain gauge 110 attached to a skateboard truck and configured to sense rider weight and center of gravity strain on the skateboard 100 induced by imbalanced 

Regarding Claim 6, Wood disclose the apparatus of claim 2, wherein the at least one sensor comprises a plurality of sensors, including at least one of measurement devices, physics measuring systems, and remote measurement systems (para [0027], where an inertial sensor to detect accelerations and balance position, and wheel speed sensors; para [0046], where position sensor 114 is coupled (e.g., mounted) to deck 101).

Regarding Claim 7, Wood disclose the apparatus of claim 2, wherein:
     the at least one sensor is further configured to detect or measure a magnitude or direction of a movement or perturbation of a piece of the apparatus (Figures 10-13, para[0031]- [0035], where to control the velocity setpoint of the skateboard and rider determined by using the strain gauge(s) to sense the center of gravity (CG) of the rider… CG is sensed toward the forward truck the desired speed, e.g., the toward the forward truck corresponds to the direction of the apparatus); and
     the computational device is further configured to use the detected or measured movement or perturbation to determine at least one of a tilt, a lean, a shift, a rotation, a slide, a position, a movement, or a rotation of the at least one object or to determine a change in at least one of a tilt, a lean, a shift, a rotation, a slide, a position, a movement, and a rotation of the at least one object (Figures 10-13, para[0031]- [0035], where strain gauge 110 measurement from zero and therefore the center of gravity position of the 
 see (Col. 55, lines 40-50, where FIG. 62 In FIG. 62, a force gage or compressive strain element 1700 is inserted into the inside of a tongue 1702 of a ski boot 1704.  When the skier leans forward (direction and tilt), the force on the tongue 1702 increases to first order in proportion to the angle of the lower leg (tilt/rotate/lean of the object/leg) with respect to the ski/board.  Thus, one can measure a signal indicative of the quantity y(t) by measuring the force on the boot's tongue).

Regarding Claim 8, Wood disclose the apparatus of claim 6, the computational device is further configured to use the detected or measured movement or perturbation to determine at least one of a center of mass, a center of gravity, a change in the center of mass, and a change in the center of gravity of the object (para [0031], where determine the difference in the strain gauge 110 measurement from zero and therefore the center of gravity position of the rider).

Regarding Claim 10, Wood disclose the apparatus of claim 8, wherein the at least one object comprises at least one of a user, a rider, or a payload (para [0029], where q skateboard (FIG. 1-4) including a deck 101 to receive the feet of a rider).

Regarding Claim 12, Wood disclose the apparatus of claim 8, wherein the computational device is further configured to use the detected or measured movement or perturbation to determine at least one of a center of mass, a center of gravity, a change in the center of mass, and a change in the center of gravity of the object(para [0029], where a first strain gauge 110 attached to a skateboard truck and configured to sense rider weight and center of gravity strain on the skateboard 100 induced by imbalanced forces exerted upon the front truck 106 and rear truck 108);(para [0033], where to control the velocity setpoint of the skateboard and rider determined by using the strain gauge(s) to sense the center of gravity (CG) of the rider).

Regarding Claim 13, Wood disclose the apparatus of claim 8, wherein the at least one sensor comprises a plurality of sensors, including at least one of measurement devices, physics measuring systems, and remote measurement systems (para [0027], where an inertial sensor to detect accelerations and balance position, and wheel speed sensors; para [0046], where position sensor 114 is coupled (e.g., mounted) to deck 101).

Regarding Claim 14 is analyzed and rejected as discussed with respect to claim 7.

Regarding Claim 15, Wood disclose the apparatus of claim 12, the computational device is further configured use the detected or measured movement or perturbation to determine at least one of a center of mass, a center of gravity, a change in the


Regarding Claim 17, Wood disclose the apparatus of claim 14, wherein the at least one object comprises at least one of a user, a rider, or a payload(FIG. 1-4) including a deck 101 to receive the feet of a rider).

Regarding Claim 18, Wood disclose the apparatus of claim 14, wherein the computational device is further configured to use the detected or measured movement or perturbation to determine at least one of a center of mass, a center of gravity, a change in the center of mass, and a change in the center of gravity of the object(para [0029], where a first strain gauge 110 attached to a skateboard truck and configured to sense rider weight and center of gravity strain on the skateboard 100 induced by imbalanced forces exerted upon the front truck 106 and rear truck 108);(para [0033], where to control the velocity setpoint of the skateboard and rider determined by using the strain gauge(s) to sense the center of gravity (CG) of the rider).

Regarding Claim 21 is analyzed and rejected as discussed with respect to claims 5 and 12.

Regarding Claim 22 is analyzed and rejected as discussed with respect to claims 7 and 14.

Regarding Claim 23, Wood disclose the apparatus of claim 16, the computational device is further configured use the detected or measured movement or perturbation to determine at least one of a center of mass, a center of gravity, a change in the center of mass, and a change in the center of gravity of the object(para [0029], where a first strain gauge 110 attached to a skateboard truck and configured to sense rider weight and center of gravity strain on the skateboard 100 induced by imbalanced forces exerted upon the front truck 106 and rear truck 108);(para [0033], where to control the velocity setpoint of the skateboard and rider determined by using the strain gauge(s) to sense the center of gravity (CG) of the rider).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Pub.2018/0147478) in view of Vock (Pat.8600699).

Regarding Claim 4, Wood disclose the apparatus of claim 2, but does not disclose the computational device is configured to further determine at least one of a magnitude and a direction in which the at least one object shifts, slides, or rotates in order to determine the tilt, lean, or rotation of the at least one object.
Vock disclose computational device is configured to further determine at least one of a magnitude and a direction in which the at least one object shifts, slides, or rotates in order to determine the tilt, lean, or rotation of the at least one object (Col. 55, lines 40-50, where FIG. 62 In FIG. 62, a force gage or compressive strain element 1700 is inserted into the inside of a tongue 1702 of a ski boot 1704.  When the skier leans forward (direction and tilt), the force on the tongue 1702 increases to first order in 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to determine a direction in which the at least one object shifts, slides, or rotates as taught by Vock in the Wood in order to more persuasively control the stability of the vehicle (skateboard of the rider).

Examiner Notes:
The position of the object will be relatively same to the position of the snowboard/vehicle.
Regarding Claim 9, Wood disclose the apparatus of claim 1, but does not disclose the at least one parameter comprises at least one of a distance, a location, a position or a change thereof and the sensors comprise at least one of electromagnetic sensors, lidar sensors, radar sensors, sonar sensors, optical sensors or laser systems configured to detect at least one of a position and density of the at least one object.
 Vock disclose the at least one parameter comprises at least one of a distance, a location, a position or a change thereof and the sensors comprise at least one of electromagnetic sensors, lidar sensors, radar sensors, sonar sensors, optical sensors or laser systems configured to detect at least one of a position and density of the at least one object (Col. 52, lines 15-26, where the radar or microwave beam 256 from the module 248 extends in a cone 258 to adequately cover the ground 254 so as to provide 
can alternatively be used, including utilizing average return data).  A cone 
256 of angle 4) (e.g., 25-70 degrees in solid angle) provides adequate 
coverage.  The Doppler antenna signal fills the conical beam 256 so as to 
determine drop distance from any orientation of the vehicle (i.e., the 
snowboard 252), so long as that orientation relative to ground is less than the 
angle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to detect position of the object by the radar, as taught by Vock in the Wood in order to more persuasively control the vehicle position (skateboard of the rider).

Regarding Claim 11, Wood disclose, the apparatus of claim 8, but does not disclose the computational device is configured to further determine at least one of a magnitude and a direction in which the at least one object shifts, slides, or rotates in order to determine the tilt, lean, or rotation of the at least one object.
Vock disclose the computational device is configured to further determine at least one of a magnitude and a direction in which the at least one object shifts, slides, or rotates in order to determine the tilt, lean, or rotation of the at least one object (Col. 55, lines 40-50, where FIG. 62 In FIG. 62, a force gage or compressive strain element 1700 is inserted into the inside of a tongue 1702 of a ski boot 1704.  When the skier leans forward, the force on the tongue 1702 increases to first order in proportion to the angle 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to determine a direction in which the at least one object shifts, slides, or rotates as taught by Vock in the Wood in order to more persuasively control the stability of the vehicle (skateboard of the rider).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Pub.2018/0147478) in view of Prakah-Asante (Pat.6944544).

Examiner Notes:
 The Examiner understand the claim 16, as the measure distance between the sensor on the vehicle (reference point) to the object (rider).
 
Regarding Claim 16, Wood disclose the apparatus of claim 1, but does not disclose the at least one sensor is configured to measure at least one of a distance, a position, a change in position, a volume, a change in volume, a surface, a surface location, a changes in surface location, a linear distance,  a non-linear distance, a distance with respect to at least one reference points or sensor location, a distance from the object to the at least one sensor, a distance from the object to a reference point, distances from the object to a plurality of reference points, distances from a plurality of points on the 
Prakah-Asante disclose at least one sensor is configured to measure at least one of a distance, a position, a change in position, a volume, a change in volume, a surface, a surface location, a changes in surface location, a linear distance,  a non-linear distance, a distance with respect to at least one reference points or sensor location, a distance from the object to the at least one sensor, a distance from the object to a reference point, distances from the object to a plurality of reference points, distances from a plurality of points on the object to the at least one sensor or at least one reference point, and any changes thereof (Col. 7, lines 14-17, where both radar 22 and lidar 24 are capable of sensing the presence and the distance of an object from the vehicle, e.g., vehicle corresponds to the reference point).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to measure the distance from the reference point to the object, as taught by Vock in the Wood reference in order to more persuasively detect the changes of the rider position.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Pub.2018/0147478) in view of Yang (US Pub.2006/0063644).

Regarding Claim 19, Wood disclose the apparatus of claim 14, but does not disclose a virtual map of an area with a user rider or payload is created, and this virtual map is used to determine a perturbation in positioning of a user rider or payload.
Yang disclose a virtual map of an area with a user rider or payload is created, and this virtual map is used to determine a perturbation in positioning of a user rider or payload ( para [0040], where virtual traveling locations on the map.  Therefore, Kitty (screen name), for example, may see five people "traveling" in the vicinity of her virtual location).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide virtual map, as taught by Yang in the Wood in order to visually detect the changes of the rider location.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Pub.2018/0147478) in view of Bognar (US Pub.2017/0131764).

Regarding Claim 20, Wood disclose the apparatus of claim 14, but does not disclose a virtual map of an area with a user rider or payload is created using at least one of sensors including weight sensors, distance measuring sensors, remote sensors, or electromagnetic sensors.
Bognar disclose a virtual map of an area with a user rider or payload is created using at least one of sensors including weight sensors, distance measuring sensors, remote sensors, or electromagnetic sensors (para [0023], where maps those objects 
so that, for example, virtual images can be correctly and accurately displayed 
in relation to the real-world objects.  In some embodiments, the spatial sensor 
124 includes an infrared (IR) detector, LIDAR, or a camera that detects markers 
on rigid bodies.  In some embodiments, the spatial sensor 124 measures the 
distances from the headset 100 to the real-world objects, and as a user turns 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide virtual map, as taught by Bognar in the Wood in order to visually detect the changes of the rider location.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857